DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II: a composition, as well as the conditional election of bis(benzylidene malononitrile) as a dye and dicumyl peroxide as an initiator in the reply filed on 09/08/2022 is acknowledged.
Claims 1-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I: method of forming a microelectronic structure using a composition, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2022.
It is also noted that while Claims 1-21 have been withdrawn, Claim 6 in the listing of claims dated 09/08/2022 is not marked as withdrawn. As per the applicant’s election, it shall be treated as such.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 was filed after the mailing date of the application on 07/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The Drawings were submitted on 07/31/2020. The drawings are accepted.

Specification
The Specification was submitted on 07/31/2020. The Specification is accepted.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22- 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dershem et al. (US 2007/0299154) taken together with  Balasubramani (WO 2018/089494, published 05/17/2018), in view of  Honma et al (US 2017/0184959), and Emoto et al (US 4600674, awarded 07/15/1986).
Regarding Claim 22, Dershem teaches a composition comprising a compound having a structure as shown below, wherein R and Q may each independently be a substituted or unsubstituted aliphatic, aryl, or heteroaryl; each E is independently a crosslinkable moiety, and n is 1 to about 10.

    PNG
    media_image1.png
    78
    334
    media_image1.png
    Greyscale

	Dershem teaches in [0021] -  [0035] a range of moieties that may fit the variables R, Q, and E, and gives the structures of several preferred embodiments of the compound as shown above. In particular, Dershem discloses Compound 10 which reads on the claimed invention, shown below:

    PNG
    media_image2.png
    159
    697
    media_image2.png
    Greyscale

	Dershem teaches the presence of an initiator in the taught composition ([0046] – [0047]), wherein the initiator is between 0.1 wt% about 5 wt%, and names exemplary species of initator to be peroxides, further naming dicumyl peroxide, dibenzoyl peroxide, 2-butanone peroxide, among others
. Dershem is silent on the presence of a dye compound in the taught composition and on the presence of a solvent for dispersing the compound(s) taught above. 
	Balasubramani teaches a curable adhesive having a multifunctional methacrylate oligomer that may be cured via thermal or electron/UV/visible radiation processes (See Page 4 – Lines 13-16) and may be applied to an electronic component and exposing it to a radiation source and heating it to cure the composition. Balasubramani discloses a free radical initiator or system of initiators on Page 10, but mentions that the presence of an initiator is optional. On Page 10, Lines 30-31 to Page 11, Lines 1-2, Balasubramani teaches that a thermal initiator may range from 0% to 10% by weight of the composition. Similarly, Balasubramani teaches on Page 11, Lines 23-25 that the composition may include from 0% to 10% by weight a photo initiator species. Balasubramani is not silent on the use of dyes, pigments, or colorants as taught in Page 13, Line 17 – however Balasubramani does not disclose particular examples of dyes, pigments, or colorants. Balasubramani is silent on the presence of a solvent.
	Honma teaches an adhesion layer composition including a difunctional compound A and a solvent B. Honma teaches that the difunctional compound A include at least one functional group directly bound to a hydrocarbon or an aromatic hydrocarbon and capable of being bound to a substrate, and at least one functional group directly bound to a hydrocarbon or an aromatic hydrocarbon and capable of being bound to a photocurable composition. The functional group capable of being bound to the substrate is at least one selected from the group consisting of hydroxy, carboxy, thiol, amino, epoxy, and (blocked) isocyanate, and the functional group capable of being bound to the photocurable composition is a hydrogen donating functional group ([0021]. Honma teaches that the solvent B may be, for example, propylene glycol monomethyl ether acetate, propylene glycol monomethyl ether, cyclohexanone, 2-heptanone, y-butyrolactone, and ethyl lactate ([0040]). Additionally, Honma teaches a photopolymerizable compound D, and an initiator E (see [0052]-[0061] and [0062]-[0067], respectively) wherein the polymerizable compound has methacryloyl or acryloyl functionalities thereupon and the initiator  is activated upon exposure to light or electron beams. Honma teaches other additives F that may include sensitizers such as dyes (See [0069]-[0072]), but does not teach a species of sensitizer.
	Emoto teaches an electrophotographic conductive material comprising an electroconductive substrate and a photosensitive layer containing a trisazo compound (Abstract). Emoto also teaches a set of possible photosensitizers to be used in the photosensitive layer - including cyano compounds such as tetracyanoethylene, terephthalmalononitrile, and 4-nitrobenzalmalononitrile; and other electron attractive compounds such as 3-benzalphthalide, 3-(a-cyano-p-nitrobenzal)phthalide, and 3-(a-cyano-p-nitrobenzal)phthalide (See Specification, 72, Lines 21-42). Terephthalmalononitrile is a non-systematic name for bis(benzylidene malononitrile).
	It would have been obvious for a person having ordinary skill in the art to have combined the teachings of Dershem, Balasubramani, Honma, and Emoto to arrive at the claimed invention. Methacrylates and acrylates are well-known materials for use in adhesive compositions, and materials of the claimed substructure are known as shown by Dershem. While Dershem does not disclose the full range of subunits (n from 1 to 20) in the claimed structure, it would be routine for a person having ordinary skill in the art to expand the average number of subunits within a polymer to obtain desired properties of that polymer material, such as viscosity. Such would be routine experimentation to affect a result-affective variable. Similarly, the use of an initiator such as dicumyl peroxide is well-established as a method of starting a polymerization reaction, as taught by Dershem, and the relative amounts of initiator(s) present in a composition required is demonstrated by Balasubramani to range from zero to 10%, encompassing the claimed range of 0-0.001%. A person having ordinary skill in the art would have recognized, in light of the teachings of Dershem and Balasubramani, that the choice of initiatior species and the relative amounts added to a composition are a matter of routine experimentation – the amount of radical initatior added affects the polymerization kinetics and final product and as such may be tuned to affect the final properties of the product(s) such as average molecular weight, degree of crosslinking (if any), and emergent properties thereof such as viscosity and optical clarity.
	The teachings of Dershem and Balasubramani are readily combined with that of Honma, who teaches a solvent for use in a polymer adhesive composition - that any solvent may be used in the taught adhesive composition so long as it can  dissolve the components and can be removed in the desired temperature range. Specifically, Honma teaches propylene glycol monomethyl ether acetate (PGMEA) or a mixture containing it as preferred embodiments. It would have been obvious to combine PGMEA solvent as taught by Honma with the taught composition of Dershem and Balasubramani. The substitution of one solvent for another in an effort to ascertain compatibility with the components of a composition is a matter of routine experimentation to optimize a result-affective variable. Combining Honma and Emoto’s teaching of a photosensitizer with the composition taught by Dershem and Balasubramani and is also within the capabilities of a person having ordinary skill in the art. Altering the optical properties of the composition by the addition of a dye so as to aid in photoinitiation, laser ablation processes, or other processing methods would constitute routine experimentation for optimization of a result-effective variable such as the polymerization/crosslinking time or the resolution of a pattern created in the composition – and Emoto’s specific teaching of viable photosensitizer species such as terephthalmalononitrile on top of Honma’s disclosure of photosensitizer genus would give a person of ordinary skill in the art a set of options for experimentation. Such sensitizers are commercially available: terephthalmalononitrile (or bis(benzylidene malononitrile)), for example, is commercially available from chemical suppliers such as Aurora Fine Chemicals. As such, Claim 22 is held obvious in light of the teachings of Dershm, Balasubramani, Honma, and Emoto.

Regarding Claim 23, Dershem, Balasubramani, Honma, and Emoto’s disclosures are sufficient for a person having ordinary skill in the art to arrive at the claimed invention before the effective filing date as described above. Honma makes the use of a dye molecule optional and Emoto also makes the use of sensitizer dye optional. It would be routine for a person having ordinary skill to elect not to use a dye molecule if they predicted or had evidence to suggest the optical properties of the composition did not require one. As such, claim 23 is held obvious.

Regarding Claim 24, Dershem, Balasubramani, Honma, and Emoto’s disclosures are sufficient for a person having ordinary skill in the art to arrive at the claimed invention before the effective filing date as described above. Honma and Emoto both teach a dye molecule to modify the optical properties of the composition as discussed above, and Balasubramani teaches a range of initiator concentrations that may mean an initiator may not be used in the composition. As such, a person having ordinary skill in the art would recognize that a composition lacking initiator but containing dye, polymer component, and solvent could be a viable combination. As such, claim 24 is held obvious.

Regarding Claim 25, Dershem, Balasubramani, Honma, and Emoto’s disclosures are sufficient for a person having ordinary skill in the art to arrive at the claimed invention before the effective filing date as described above. Balasubramani makes optional the presence of an initiator species. A person having ordinary skill would recognize the necessity or lack thereof of an initiator for the chemistry of their composition. Such a person would also recognize that the matter of determining the concentration of initiator needed in the composition constitutes routine experimentation to optimize a result-effective variable – polymerization time and molecular weight, and emergent properties thereof like viscosity.

Regarding Claim 26, Dershem discloses a polymer containing the substructure as discussed above:

    PNG
    media_image1.png
    78
    334
    media_image1.png
    Greyscale

 Wherein R and Q may be each independently substituted or unsubstituted aliphatic, aryl, or heteroaryl moieties. Further, Dershem teaches from [0020]-[0026] a set of definitions for what constitutes aliphatic, aryl, or heteroaryl. Additionally, in [0029] – [0030], preferred embodiments for Q are given: Q may be a substituted or unsubstituted aryl of 6-14 carbons, such as a substituted or unsubstituted phenyl or naphthyl, or may be an unsubstituted or substituted cycloalkyl such as norbornyl. Q may also be an aliphatic group, as defined by Dershem, containing between 5 and 500 carbons (C5-C500), more preferably C5-C250 aliphatic, more preferably C5-C100 aliphatic,  further more preferably C5-C50 aliphatic, and also C36 aliphatic. Preferred embodiments are not the only teaching of a reference: Dershem defines “aliphatic” to include carbonyl, amide, sulfoxide, and the like-substituted carbon chains in its definition (See [0020 – [0025] for a full listing). It would have been obvious for a person having ordinary skill in the art to take the teaching of Dershem as a guide to select moieties to arrive at the claimed invention. Such would constitute taking known products (the taught composition of Dershem having moieties taught by Dershem) and applying them to other known products (the teachings of Honma, Emoto, and Balasubramani – solvents, initiators, and dyes) in a predictable way – to create a composition containing the taught components. As such, claim 26 is held obvious.

	Regarding Claim 27, Dershem discloses a compound of the form shown above, wherein a particular embodiment, Compound 10, is also specifically taught: 
    PNG
    media_image2.png
    159
    697
    media_image2.png
    Greyscale

	Dershem teaches that the number of subunits may be between 1 and 10, but as discussed above, it would be well within the capability of a person having ordinary skill in the art before the effective filing date of the claimed invention to devise a way to synthesize species of the above structure where n is greater than 10. It would have been obvious for a person having ordinary skill in the art to take the teaching of Dershem as a guide to select a number of subunits (to targeted molecular weights) of the polymer species disclosed to arrive at the claimed species where n is 1-20 or to exceed that range. Doing so constitutes routine experimentation to optimize a result-affective variable – the resultant molecular weights (and distribution of weights) of the polymers. Optimization of molecular weights in turn affords an advantage of allowing for ease of processing, solvation, and avoidance of general compatibility issues between the polymer component and the rest of the composition. As such, there is motivation to pursue such experimentation. Combining the results of this experimentation with the teachings of Emoto, Honma, and Balasubramani’s taught components would result in a materially optimized final product tailored to the person’s requirements. As such, claim 27 is held obvious.

Conclusion
No claim is allowed
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ANDREW PRESTON TRAYWICK whose telephone number is (571)272-
2982. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call     800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.P.T./Examiner, Art Unit 1737         /DUANE SMITH/                                               Supervisory Patent Examiner, Art Unit 1737